Citation Nr: 1625697	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, the Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in October 2012.  A transcript of this hearing is in the claims folder.  

The issue on appeal was previously remanded by the Board in May 2014 for additional development.  The Board finds that the AOJ substantially complied with the mandates of the Board remand including the provision of a VA medical examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in the May 2014 Remand, it assumed jurisdiction of a claim for entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  This claim was raised by the Veteran at his October 2012 hearing, in a November 2013 letter, and in a July 2014 statement.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in January 2015, the Veteran informed VA that he did not want to pursue the TDIU claim.  

The Board notes that in January 2016, the Veteran submitted a notice of disagreement with respect to an April 2015 rating decision which assigned certain ratings to the Veteran's service-connected radiculopathy of the left and right lower extremities.  The record reflects that the RO has acknowledged the notice of disagreement and is undertaking action on the notice of disagreement.  The Board consequently will not take further action on those matters at this time.


FINDING OF FACT

The service-connected lumbar spine degenerative disc disease is manifested by pain; forward flexion functionally limited to between 35 and 60 degrees; functional loss and impairment manifested by less movement than normal, pain on movement, excess fatigability, and interference with sitting, standing and/or weight-bearing; and localized tenderness and pain to palpation of the thoracolumbar spine; without findings of forward flexion of the spine limited to 30 degrees or less; abnormal gait due to guarding or muscle spasm; favorable or unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes due to the disc disease lasting a duration of at least 4 weeks during any 12 month period. 


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify in April 2009 letter.  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2007 to 2015 and private records from the Pain Care Center are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In May 2009, the Veteran indicated that he had no additional evidence to submit in support of his claim.  

VA provided examinations in June 2009, March 2010, February 2012, and July 2014 to obtain medical evidence as to the nature and severity of the service-connected disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's lay statements as to medical history and symptoms.  The VA examiners performed a comprehensive examination based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

2.  Increased Rating: Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

3.  Analysis 

The Veteran was initially granted service connection for lumbar spine degenerative disc disease in an August 1995 rating decision.  A 20 percent rating is currently assigned.  The Veteran filed a claim for an increased rating in April 2009.   

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability for the entire period of the appeal.  

The weight of the competent and credible evidence of record shows that for the time period of the appeal, the service-connected lumbar spine disability is manifested by constant pain; forward flexion functionally limited to between 35 and 60 degrees; functional loss and impairment manifested by less movement than normal, pain on movement, excess fatigability, and interference with sitting, standing and/or weight-bearing; and localized tenderness and pain to palpation of the thoracolumbar spine; without findings of forward flexion of the spine limited to 30 degrees or less; abnormal gait due to guarding or muscle spasm; favorable or unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes due to the disc disease lasting a duration of at least 4 weeks during any 12 month period. 

The June 2009 VA examination report indicates that the Veteran reported that he had a cortisone injection for the back pain four years ago.  He was not currently on medications.  Currently, he tries to bear the pain.  He does not wish to take medications.  The Veteran reported that the pain was constant with a radiating pain down the right leg.  Flare-ups are caused by any bending of his back or if he sleeps on his back wrong.  He uses a TENS unit.  He cannot take narcotic pain medication due to commercial driving at work.  In the last 12 months, his back has flared every three to four days and lasts eight hours or more.  He has lost 15 work days due to doctors' appointments for his back.  Occupationally, his work is affected in that his lifting is limited to 20 to 25 pounds.  He has limited bending ability to check mailboxes and work at the machines, and his job duties require that he lift 70 pounds or more. 

Examination of the lumbar spine revealed that forward flexion was to 35 degrees with some pain; on repetitive motion, pain is evidenced by grimacing and starts at 5 degrees.  Extension was to 20 degrees with no change with repetitive motion.  Left side bending was to 20 degrees; right side bending was to 15 degrees.  There is no change after repetitive motion.  Left rotation was to 15 degrees and right rotation was to 20 degrees.  There is no change after repetitive motion.  Sensation and reflexes are intact throughout the lower extremities except for the right foot which has a separate injury causing the sensation to be altered.  There are no incapacitating episodes of lumbar pain.  There was bilateral lower lumbar tenderness on standing.  There were no palpable spasm.  X-ray exam showed degenerative arthritis of the lumbar spine. 

A March 2010 VA examination report indicates that the Veteran reported that he had constant pain in his lumbar spine which is 8 out of 10 (pain scale 1 to 10 with 10 most severe).  The Veteran reported that he has flare-ups of the pain with prolonged walking, standing, and sitting, and bending and the pain was 10 out of 10.  The flare-up usually lasts for 1 to 2 hours and was caused by physical activities.  The Veteran reported that his activities are moderately limited during the flare-up.  He was not taking any pain medication.  He used a TENS unit for pain and had epidural shots in the back.  The Veteran reported no periods of incapacitation secondary to the back condition.  He reported having constant radiating pain to his bilateral lower extremities up to his ankles.  He did not have numbness on the lower extremities but he occasionally had pins and needles sensation on his thighs and his back.  He had occasional stiffness on his back and occasional muscle spasm.  He denied fatigue, bladder or bowel complaints, or a history of falls secondary to the back condition.  The Veteran reported that he can walk for about 1 block and stand for 8 to 10 minutes before the pain gets severe.  He was not currently using any assistive devices such as crutches or walker.  He did not have an unsteady gait secondary to the spine condition.  The Veteran currently worked for the post office.  He reported that his spine condition is affecting his activities of daily living, recreational activities, and employability because it is limiting him from bending, prolonged walking, and standing, and lifting.  

Physical examination revealed that gait and posture were normal.  No assistive devices were used.  The Veteran was able to get onto the examination table without difficulty.  Spinal curvature was normal without lordosis or kyphosis.  There is tenderness of the bilateral gluteus maximus.  There was no spasm.  Forward flexion was limited to 40 degrees with pain starting at 40 degrees.  Extension backward was limited to 20 degrees with pain starting at 20 degrees.  Left and right lateral flexion and left and right external rotation were limited to 20 degrees with pain starting at 20 degrees.  The pain was evidenced by the Veteran's report, grimacing, and guarding.  With repetition the Veteran was functionally impaired by 5 degrees on forward flexion only secondary to pain.  There is no functional limitation of the other ranges of motion.  Straight leg raise was positive.  

On neurological exam, sensory was decreased to sharp, dull, vibration, and temperature in the bilateral lower extremities in the L5/S1 pattern.  Patellar reflexes were 2+ bilaterally, and Achilles was 1+ bilaterally.  Motor strength was 5/5 in the bilateral lower extremities with no evidence of muscle atrophy.  There was normal tone and strength.  It was noted that EMG studies conducted in March 2009 showed electrophysiologic evidence of chronic lower LS radiculopathy (right L5/S1 and left 51).  The diagnosis was degenerative disc disease of the lumbar spine with radiculopathy bilateral lower extremities. 

A February 2012 VA examination report indicates that the Veteran reported that his back has worsened since the last examination.  He reported having constant radiating pain from the lumbar spine to lower extremities, and constant weakness, numbness, and tingling of the lower extremities.  The Veteran stated that the constant back pain was an 8/10.  He reported flare-ups with prolonged walking, standing, and bending; the flare-up pain level was 10/10, and the flare-up is usually caused by physical activities.  The Veteran reports the frequency of the flare-ups depends on the frequency of the physical activity.  He treats the flare up with rest and TENS unit.  He does not take any pain medications.  

On physical exam, forward flexion was to 40 degrees with pain starting at 35 degrees.  Extension was to 10 degrees with pain starting at 10 degrees.  Left lateral flexion was to 15 degrees with pain starting at 10 degrees.  Right lateral flexion was to 15 degrees with pain starting at 15 degrees.  Right and left rotation was to 10 degrees with pain starting at 10 degrees.  Range of motion did not change with repetitive use testing.  The functional loss and/or functional impairment of the thoracolumbar spine disability was excess fatigability and pain on movement.  There was tenderness and pain to palpation.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was 5/5.  Sensory exam showed decreased sensation in the lower extremities.  Straight leg raise was positive.  The Veteran had signs and symptoms of radiculopathy including moderate constant pain, mild paresthesias and dysesthesias, and mild numbness in the left and right lower extremities.  The nerve involved was the sciatic nerve.  The Veteran did not have any other neurologic abnormalities.  He has not had any incapacitating episodes the past 12 months.  Regarding the impact the Veteran's ability to work, the VA examiner stated that the back disability limited prolonged standing, walking, bending, and all strenuous activities.  

A July 2014 VA examination report indicates that the Veteran reported having low back pain, and paresthesias and numbness that radiates to the feet.  He reported having low back pain with prolonged standing, bending, sitting and walking.  He stated that he had constant flare ups daily that last all day.  The Veteran indicated that he can stand for few minutes and low back pain is felt immediately upon bending.  He can sit for a few minutes and walk for 20 feet before developing low back pain, and he must stop and rest back.  He has had no surgeries.  The Veteran sees pain management and was on Flexeril, gabapentin and etodolac.  The Veteran is retired.  He did not use any assistive devices.  

On physical exam, forward flexion was to 60 degrees with pain starting at 55 degrees.  Extension was to 20 degrees with pain starting at 20 degrees.  Left and right lateral flexion and left and right external rotation were to 20 degrees with pain starting at 20 degrees.  Range of motion did not change with repetitive use testing.  The functional loss and/or functional impairment of the thoracolumbar spine disability was less movement than normal, pain on movement, and interference with sitting, standing, or weightbearing.  There was no localized tenderness or pain to palpation of the back, muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  Muscle strength was 5/5.  Sensory exam showed decreased sensation in the lower extremities.  Straight leg raise was positive.  The Veteran had signs and symptoms of radiculopathy including moderate constant pain, moderate paresthesias and dysesthesias, and moderate numbness in the left and right lower extremities.  The sciatic nerve was involved.  There was no ankylosis of the spine.  The Veteran did not have any other bowel or bladder problems.  The Veteran did not have any incapacitating episodes of intervertebral disc disease over the past 12 months.  He did not use any assistive devices as a normal mode of locomotion.  The VA examiner indicated that the Veteran's thoracolumbar spine disability impacted his ability to work in that the Veteran would be limited in those occupations that require heavy or unassisted lifting; repetitive rotation of the back; carrying, pushing, or pulling heavy objects; vibrational stresses; overhead work; and prolonged sitting.  He was limited in prolonged standing and walking and would need allowance for rest periods every 30 minutes.  

The VA examiner stated that pain significantly limits functional ability during flare-ups.  It was not feasible to describe these additional limitations due to pain in terms of the degrees of additional range of motion loss due to the fact that the examiner is not present during a flare-up in order to assess the Veteran.  

The Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability.  The Board finds that the service-connected lumbar spine disability more nearly approximates the criteria for a 20 percent rating based upon the range of motion of the lumbar spine.  The weight of the competent and credible evidence shows that there is forward flexion of the lumbar spine beyond 30 degrees for the time period in question.  See the VA examinations in June 2009, March 2010, February 2012, and July 2014.  The weight of the competent and credible evidence does not establish favorable or unfavorable ankylosis of the lumbar spine and the weight of the evidence shows that the Veteran has motion in the lumbar spine.  

Records from the Pain Care Center dated in 2013 indicate that the Veteran underwent a lumbar facet joint injection for treatment of the back pain in January 2013 and April 2013.  An April 2013 record indicates that the Veteran had moderate to severe low back pain.  An October 2013 record indicates that the pain in the lumbosacral area decreased.  In December 2013, it was noted that the Veteran had minimal pain in the lumbar spine.  A May 2014 record indicates that on exam, there was no lumbar spine tenderness.  There was normal mobility and curvature.  It was noted that there was muscle spasm and severe pain with motion in the thoracic spine.  

The evidence shows that, even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners in June 2009, March 2010, February 2012, and July 2014.  For example, while the Veteran was noted to experience pain on range of motion testing, this pain was not shown to cause additional limitation of motion so that forward flexion of the lumbar spine was limited to 30 degrees or less.  On only one occasion was there additional loss of motion of 5 degrees following repetitive motion testing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  While the Veteran may have registered several range of motion readings that were highly limited, the Veteran has consistently been observed in the normal setting of the examinations to have forward flexion in excess of 30 degrees including during repetitive use testing.  Additionally, no medical examiner suggested the Veteran had additional and quantifiable limitation of motion with forward flexion limited to 30 degrees or less or ankylosis during flare-ups.  Thus, the Board concludes that the Veteran has not been shown to have range of motion that is so limited as to merit a rating in excess of 20 percent at any time during the appeal period.  

A rating in excess of 20 percent is also not warranted for the lumbar spine disability under the provisions of Diagnostic Code 5243.  The weight of the evidence shows that the lumbar spine disability is not productive of incapacitating episodes having a total duration of at least four weeks during the past 12 months.  The treatment records and VA examination reports show that the Veteran had complaints of flare-ups of back pain but no evidence has been advanced showing that any physician has prescribed bed rest to treat any flare-ups.  In fact, the Veteran has consistently denied any physician prescribed bed rest or incapacitation due to the lumbar spine disability.  See the VA examination reports.  Physician-prescribed bed rest is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

In summary, on this record, the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability is not warranted under Diagnostic Codes 5235 to 5243.  The appeal is denied. 

The Board notes that service connection is in effect for radiculopathy of the left and right lower extremities and 10 percent ratings are assigned to each lower extremity prior to July 22, 2014 and 20 percent ratings are assigned to each lower extremity from that date.  Those issues will be the subject of a statement of the case issued by the RO, and are not before the Board at this time. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected lumbar spine disability is adequate in this case.  The Veteran's primary symptoms include limitation of motion and pain, all of which have been contemplated in the schedular rating that is assigned (through consideration of 38 C.F.R. §§ 4.40, 4.45, and addressing the relevant case law).  The rating criteria for spine disabilities reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the lumbar spine disability, the assigned schedular evaluations are adequate and referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, the Veteran reported at the most recent VA examination in July 2014 that he was retired.  In a January 2015 statement, the Veteran indicated that he did not wish to pursue a TDIU claim.  Thus the issue of TDIU is not before the Board.



ORDER

A disability rating in excess of 20 percent for the service-connected lumbar spine degenerative disc disease is denied. 




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


